DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 and 20-22 are pending and Claims 1-7, 9-13, and 21-22 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 04/01/2020 has been taken into account.

Response to Amendment
In the amendment dated 01/07/2021, the following has occurred: Claims 1, 7-9, 11-14, and 21-22 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-13, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 01/07/2021. 

Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
In response applicant’s argument that “Applicant respectfully submits that one of ordinary skill in the art would understand how to incorporate one or more magnets into the first support and/or the second support so as to "secure magnetizable containers" as recited in amended claim 11. Furthermore, Applicant submits that the specification provides sufficient clarification on this point. For example, the specification recites "magnets may be incorporated into one or both of the first support and/or second support to aid in securing magnetizable containers in stand 1." See Specification, p. 8. Accordingly, for at least these reasons, Applicant respectfully requests withdrawal of the drawings objection.” – An amendment to the claims that still recites the magnets does not overcome the objection as the drawings still fail to show said magnets. One having ordinary skill in the art understanding how to incorporate magnets does not remove the fact that the drawings must show the claimed features of the invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnets of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speas (US Patent No. 3,035,737).
Regarding Claim 1, Speas discloses a stand for holding a cylindrical receptacle at an angle comprising: a first support (Speas: Fig. 1-2; 13, 13a); a second support (Speas: Fig. 1-2; 12) positioned at an angle X in relation to the first support and associated with the first support at a vertex; and a base (Speas: Fig. 1-2; 5, 14), the base uniting the first support and the second support such that an angle y1 between the base and the first support is greater than 0 degrees and less than 90 degrees, wherein an underside portion of the base is hollow and configured such that a plurality of stands can be stacked or nested within each other (Speas: Fig. 2).

Claims 1, 6, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorne Jr. (US Patent No. 5,238,146).
Regarding Claim 1, Thorne discloses a stand for holding a cylindrical receptacle at an angle comprising: a first support (Thorne: Fig. 2-3; 40, 52); a second support (Thorne: Fig. 2-3; 44) positioned at an angle X in relation to the first support and associated with the first support at a vertex; and a base (Thorne: Fig. 2-3; 38, 42), the base uniting the first support and 1 between the base and the first support is greater than 0 degrees and less than 90 degrees, wherein an underside portion of the base is hollow and configured such that a plurality of stands can be stacked or nested within each other (Thorne: Fig. 3).
Regarding Claim 6, Thorne discloses the stand of claim 1 wherein the first support (Thorne: Fig. 2-3; 40, 52) has a concave surface (Thorne: Fig. 2-3; 52).
Regarding Claim 9, Thorne discloses the stand of claim 1, wherein the stand (Thorne: Fig. 2-3; 12) is a solid molded article comprising injection molded plastic (Thorne: Col. 3, Ln. 58-63; Col. 4, Ln. 56-66).
Regarding Claim 13, Thorne discloses the stand of claim 1 wherein the stand (Thorne: Fig. 2-3; 12) is configured to hold a 55 gallon drum and wherein the stand includes an angle X of from 53 to 60 degrees, wherein the angle X is an angle formed between a vertical axis and at least one of: the first support or the second support (Thorne: Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Speas (US Patent No. 3,035,737) in view of Jordan et al. (US Patent No. 8,016,000).
Regarding Claim 2, Speas, as modified, teaches the stand of claim 1, but fails to disclose an angle y' that ranges from about 30 degrees to about 60 degrees. However, Jordan teaches an angle y' (Jordan: Annotated Fig. 1; y1) that ranges from about 30 degrees to about 60 degrees.
(Jordan: Col. 8, Ln. 42-48). Additionally, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed angles for the supports in Speas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Regarding Claim 3, Speas, as modified, teaches the stand of claim 1 but fails to disclose an angle y1 that ranges from about 40 degrees to about 50 degrees. However, Jordan teaches an angle y' (Jordan: Annotated Fig. 1; y1) that ranges from about 40 degrees to about 50 degrees. [Note: See the rejection of claim 2 for motivation and rationale.]
Regarding Claim 10, Speas, as modified, teaches the stand of claim 1 but fails to disclose an angle X of about 90 degrees and an angle y1 of about 45 degrees. However, Jordan teaches a stand having an angle X (Jordan: Annotated Fig. 1; X) of about 90 degrees and an angle y1 (Jordan: Annotated Fig. 1; y1) of about 45 degrees. [Note: See the rejection of claim 2 for motivation and rationale.]

    PNG
    media_image1.png
    623
    742
    media_image1.png
    Greyscale

I: Jordan: Annotated Fig. 1

Claims 1, 4-7, 9, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US Patent No. 5,853,154) in view of Thorne Jr. (US Patent No. 5,238,146).
Regarding Claim 1, Ashley discloses a stand for holding a cylindrical receptacle at an angle comprising: a first support (Ashley: Fig. 1-2; 11, 12); a second support (Ashley: Fig. 1-2; 4) positioned at an angle X (Ashley: Annotated Fig. 1; X) in relation to the first support and associated with the first support at a vertex; and a base (Ashley: Fig. 1; 2), the base uniting the first support and the second support such that an angle y1 (Ashley: Annotated Fig. 1; y1) between the base and the first support is greater than 0 degrees and less than 90 degrees.
(Thorne: Fig. 3; 12) that is hollow and configured such that a plurality of stands can be stacked or nested within each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base in Ashley with the hollow injection molded configuration from Thorne, with a reasonable expectation of success, in order to provide a base structure that facilitates injection molding of the stand, enhances stability, and allows for partial nesting for warehouse and freight space savings (Thorne: Col. 4, Ln. 56-66).
Regarding Claim 4, Ashley, as modified, teaches the stand of claim 1 wherein the angle X (Ashley: Annotated Fig. 1; X) ranges from about 60 degrees to about 120 degrees.
Regarding Claim 5, Ashley, as modified, teaches the stand of claim 1 wherein the angle X (Ashley: Annotated Fig. 1; X) is about 90 degrees.
Regarding Claim 6, Ashley, as modified, teaches the stand of claim 1 but fails to explicitly disclose a first support having a concave surface. However, Thorne teaches a first support (Thorne: Fig. 2-3; 40, 52) having a concave surface (Thorne: Fig. 2-3; 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support in Ashley with the concave surface from Thorne, with a reasonable expectation of success, in order to provide a support structure that corresponds to the curvature of a supported vessel, thereby further conforming to the shape of the vessel so as to prevent it from slipping off the second support (Thorne: Col. 4, Ln. 8-23; Ashley: Col. 2, Ln. 38-45).
Regarding Claim 7, Ashley, as modified, teaches the stand of claim 6 including a cylindrical container (Ashley: Fig. 1-2; 5) having a circular bottom that is integral to cylindrical side wall that is oriented perpendicular to the circular bottom wherein the container side wall (Ashley: Fig. 1-2; 11, 12) and the container bottom contacts the second support (Ashley: Fig. 1-2; 4) the container further including an open top.
Regarding Claim 9, Ashley, as modified, teaches the stand of claim 1, wherein the stand is a solid molded article comprising injection molded plastic (Thorne: Col. 3, Ln. 58-63; Col. 4, Ln. 56-66).
Regarding Claim 12, Ashley, as modified, teaches the stand of claim 1, but fails to disclose a depression along the vertex, the depression having a depth that is equal to or greater than a height of a container lip as measured from a container bottom to an end of the container lip.
However, Thorne teaches a stand (Thorne: Fig. 1-3; 12) including a depression (Thorne: Fig. 1-3; 46) along a vertex, the depression having a depth that is equal to or greater than a height of a container lip (Thorne: Fig. 1; 14) as measured from a container bottom to an end of the container lip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertex in Ashley with the depression from Thorne, with a reasonable expectation of success, in order to provide a means of receiving vessels having rims and preventing them from moving too far radially inward, thereby helping avoid spills (Thorne: Col. 4, Ln. 24-35; Ashley: Col. 2, Ln. 46-56). 

Regarding Claim 21, Ashley discloses a stand for holding a container at an angle, the container including a planar circular bottom that is integral to cylindrical side walls that are oriented perpendicular to the circular bottom and an open top, the stand comprising: a first support (Ashley: Fig. 1-2; 11, 12) having a continuous surface for accepting the side wall of the cylindrical container; a second support (Ashley: Fig. 1-2; 4) having a planar surface positioned at an angle X in relation to the first support and abutting the first support at a vertex wherein the angle X is measured between the first support and the second support at the vertex and (Ashley: Fig. 1; 2), the base uniting the first support and the second support such that an angle y1 between a plane formed by the base and the first support is greater than 0 degrees and less than 90 degrees, an angle y2 between a plane formed by the base and the second support is greater than 0 degrees and is less than 90 degrees such that X + y1 + y2 is equal to 180 degrees.
Ashley fails to disclose a first support having a continuous concave surface, wherein the second support includes an indentation having a shape that is complementary to a bottom protrusion of container; and an underside portion of the base is hollow and configured such that a plurality of stands can be stacked or nested within each other. However, Thorne teaches a first support (Thorne: Fig. 2-3; 40, 52) having a continuous concave surface (Thorne: Fig. 2-3; 52), wherein a second support (Thorne: Fig. 2-3; 44) includes an indentation (Thorne: Fig. 2-3; 46) having a shape that is complementary to a bottom protrusion of container; an underside portion of a stand (Thorne: Fig. 3; 12) that is hollow and configured such that a plurality of stands can be stacked or nested within each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supports and base in Ashley with the concave surface, indentation, and hollow configuration from Thorne, respectively, with a reasonable expectation of success, in order to provide a support structure that corresponds to the curvature of a supported vessel, thereby further conforming to the shape of the vessel so as to prevent it from slipping off the second support (Thorne: Col. 4, Ln. 8-23; Ashley: Col. 2, Ln. 38-45); to provide a means of receiving vessels having rims and preventing them from moving too far radially inward, thereby helping avoid spills (Thorne: Col. 4, Ln. 24-35; Ashley: Col. 2, Ln. 46-56); and to provide a base structure that facilitates injection molding of the stand, enhances stability, and allows for partial nesting for warehouse and freight space savings (Thorne: Col. 4, Ln. 56-66).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US Patent No. 5,853,154) in view of Thorne Jr. (US Patent No. 5,238,146) as applied to claim 1 above, and further in view of Weber III (US Patent No. 3,269,608).
Regarding Claim 11, Ashley, as modified, teaches the stand of claim 1, but fails to disclose the magnets are incorporated into one or both of the first support and the second support, wherein the magnets are configured to secure magnetizable containers. However, Weber teaches magnets (Weber: Fig. 3; 33) that are incorporated into one or both of a first support (Weber: Fig. 3; 10) and a second support, wherein the magnets are configured to secure magnetizable containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first support in Ashley with the magnet from Weber, with a reasonable expectation of success, in order to provide a means of magnetically holding the receptacle to the stand via its sides, thereby ensuring the receptacle remains in a proper position during use (Weber: Col. 1, Ln. 42-55; Col. 2, Ln. 12-17).


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/T.L.M/Examiner, Art Unit 3631 
                                                                                                                                                                                                       
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631